              Case 4:19-cv-07847-HSG Document 44 Filed 09/09/20 Page 1 of 2




 1   Elliot Gale (State Bar No. 263326)
     egale@gajplaw.com
 2   Joe Angelo (State Bar No. 268542)
     jangelo@gajplaw.com
 3   Gale, Angelo, Johnson, & Pruett, P.C.
 4   1430 Blue Oaks Blvd., Ste. 250
     Roseville, California 95747
 5   Telephone: 916-290-7778
     Facsimile: 916-721-2767
 6
     Attorneys for Plaintiffs
 7   Leo and Cassandra Jackson

 8
 9
                                   UNITED STATES DISTRICT COURT
10
                NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
11
12    Leo and Cassandra Jackson,                                )   CASE NO. 4:19-cv-07847-HSG
                                                                )
13                   Plaintiffs,                                )   STIPULATION AND ORDER
                                                                )   OF DISMISSAL WITH
14           vs.                                                )   PREJUDICE BETWEEN
                                                                )   PLAINTIFFS AND
15    Specialized Loan Servicing, LLC, et. al.                  )   DEFENDANT SPECIALIZED
                                                                )   LOAN SERVICING LLC
16                   Defendants.                                )
                                                                )
17                                                              )
                                                                )
18
19
            Plaintiffs Leo and Cassandra Jackson (“Plaintiffs”), by counsel, and Defendant
20
     Specialized Loan Servicing LLC, by counsel, hereby stipulate and agree that, pursuant to Federal
21
     Rule of Civil Procedure 41(a)(2) all matters herein between them have been resolved, and that
22
     Plaintiffs’ claims against Specialized Loan Servicing LLC should be dismissed, with prejudice,
23
     with each party to bear its own costs and attorneys’ fees.
24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE BETWEEN PLAINTIFFS AND
     DEFENDANT SPECIALIZED LOAN SERVICING LLC – 4:19-CV-07847-HSG

                                                  Page 1 of 2
              Case 4:19-cv-07847-HSG Document 44 Filed 09/09/20 Page 2 of 2




                                                Respectfully submitted,
 1
 2   Date: September 8, 2020                    /s/ Joe Angelo
                                                Joe Angelo
 3                                              Gale, Angelo, Johnson, & Pruett, P.C.
                                                Counsel for Plaintiffs Leo and Cassandra Jackson
 4
 5
 6   Date: September 8, 2020                    /s/ Jeffrey S. Allison
 7                                              Jeffrey S. Allison
                                                Houser LLP
 8                                              Counsel for Defendant Specialized Loan Servicing
                                                LLC.
 9
10                                              Pursuant to Local Rule 5-1(i)(3), I attest that
                                                concurrence in the filing of this document has been
11                                              obtained from Jeffrey S. Allison
                                                /s/ Joe Angelo
12
13                                             ORDER
14
            PURSUANT TO STIPULATION, IT IS SO ORDERED that Defendant Specialized Loan
15
     Servicing LLC is dismissed with prejudice. Plaintiffs and Defendant shall each bear their own
16
17   costs and attorneys’ fees.

18
19
     Date: 9/9/2020                             ____________________________________
20
                                                Haywood S. Gilliam, Jr.
21                                              U.S. DISTRICT JUDGE, United States District
                                                Court, Northern District of California
22
23
24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE BETWEEN PLAINTIFFS AND
     DEFENDANT SPECIALIZED LOAN SERVICING LLC – 4:19-CV-07847-HSG

                                               Page 2 of 2
